In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 14-553V
                                       December 17, 2014
                                       Not to be Published

***************************************
MARY DEDON,                                  *
                                             *
      Petitioner,                            *             Damages decision based on proffer;
                                             *             influenza (“flu”) vaccine; shoulder
   v.                                        *             injury; complex regional pain
                                             *             syndrome (“CRPS”)
SECRETARY OF HEALTH                          *
AND HUMAN SERVICES,                          *
                                             *
      Respondent.                            *
***************************************
Todd M. Joffrion, Houma, LA, for petitioner.
Ann D. Martin, Washington, DC, for respondent.

MILLMAN, Special Master

                                               DECISION 1

        On June 27, 2014, petitioner filed a petition under the National Childhood Vaccine Injury
Act, 42 U.S.C. §§ 300aa-10-34 (2006), alleging that she suffered a left arm injury as a result of
the influenza (“flu”) vaccination she received on September 8, 2011. On October 27, 2014,
respondent filed her Rule 4(c) Report, conceding that petitioner suffered a left arm injury,
complex regional pain syndrome (“CRPS”), that her flu vaccination caused, and recommending
compensation.
1
  Because this decision contains a reasoned explanation for the special master’s action in this case, the
special master intends to post this decision on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made available to the
public unless they contain trade secrets or commercial or financial information that is privileged and
confidential, or medical or similar information whose disclosure would constitute a clearly unwarranted
invasion of privacy. When such a decision is filed, petitioners have 14 days to identify and move to
redact such information prior to the document’s disclosure. If the special master, upon review, agrees that
the identified material fits within the categories listed above, the special master shall redact such material
from public access.
        On December 16, 2014, respondent filed Respondent’s Proffer on Award of
Compensation. The undersigned finds the terms of the attached proffer to be reasonable. Based
on the record as a whole, the undersigned finds that petitioner is entitled to the award as stated in
the proffer. Pursuant to the terms stated in the proffer, the court awards the following:

                A lump sum payment of $199,806.21, representing compensation
                for future medical care expenses ($56,127.34), pain and suffering
                ($140,000.00), and past unreimbursable expenses ($3,678.87).

       The award shall be in the form of a check for $199,806.21 made payable to petitioner.
This amount covers all damages available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B, the clerk of
the court is directed to enter judgment herewith. 2



IT IS SO ORDERED.


December 17, 2014                                                        /s/ Laura D. Millman
DATE                                                                     Laura D. Millman
                                                                           Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2
          Case 1:14-vv-00553-UNJ Document 16 Filed 12/16/14 Page 1 of 4



             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
MARY DEDON,                          )
                                     )
            Petitioner,              )
                                    )   No. 14-553V
      v.                            )   Special Master Millman
                                     )  ECF
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                      )
                                     )
            Respondent.             )
____________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On June 27, 2014, Mary Dedon (“petitioner”) filed a petition for compensation under the

National Childhood Vaccine Injury Act of 1986, as amended (“the Vaccine Act” or “the Act”),

42 U.S.C. §§ 300aa-10 to -34. Petitioner alleges that she received an influenza (“flu”) vaccine

on September 8, 2011, and thereafter suffered Reflex Sympathetic Dystrophy (“RSD”)/Complex

Regional Pain Syndrome (“CRPS”)” in her left arm that was caused in fact by the vaccine. See

Petition at 1-3. Petitioner filed documentation in support of her claim on or about September 22,

2014. See Petitioner’s Exhibits (“Pet. Exs.”) at 1-8.

       The Secretary of Health and Human Services (“respondent”) filed a Rule 4(c) Report on

October 27, 2014, conceding that the injury to petitioner’s left arm, CRPS, was caused-in-fact by

the administration of her September 8, 2011, flu vaccine, and that this injury is not due to factors

unrelated to the administration of the flu vaccine. Respondent recommended that petitioner be

awarded compensation for CRPS in her left arm. Respondent hereby submits the following

proffer regarding the award of compensation. For the purposes of this proffer, the term

“vaccine-related” is as described in Respondent’s Rule 4(c) Report.
            Case 1:14-vv-00553-UNJ Document 16 Filed 12/16/14 Page 2 of 4



I.     Items of Compensation

       A.       Future Medical Care Expenses

       Respondent proffers that based on the evidence of record, Petitioner is entitled to an

award for projected unreimbursable medical care expenses incurred from the date of judgment as

provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(1)(A), in the amount of $56,127.34.

Petitioner agrees.

       B.       Lost Earnings

       Respondent proffers that based upon the evidence of record, Petitioner has not and is not

likely to suffer a loss of earnings as a result of her vaccine injury. Accordingly, Petitioner should

not be awarded lost earnings as provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(3)(A).

Petitioner agrees.

       C.       Pain and Suffering

       Respondent proffers that Petitioner should be awarded a lump sum of $140,000.00 for

Petitioner’s actual and projected pain and suffering as provided under the Vaccine Act, 42 U.S.C.

§ 300aa-15(a)(4). Petitioner agrees

       D.       Past Unreimbursable Expenses

       Evidence supplied by petitioner documents her expenditure of past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $3,678.87. Petitioner agrees.

       E.       Medicaid Lien

       Petitioner represents that there are no outstanding Medicaid liens related to Petitioner’s

vaccine-related injury.




                                                  2
          Case 1:14-vv-00553-UNJ Document 16 Filed 12/16/14 Page 3 of 4



II.    Form of the Award

       The parties recommend that the compensation provided to Petitioner should be made

through a lump sum payment and request that the special master’s decision and the Court’s

judgment award the following: 1

       A lump sum payment of $199,806.21, payable to Petitioner. This amount represents
       compensation for future medical care expense ($56,127.34), pain and suffering
       ($140,000.00), and past unreimbursable expenses ($3,678.87) and covers all damages
       available under 42 U.S.C. § 300aa-15(a).


III.   Summary of Recommended Payments Following Judgment

       Lump sum paid to Petitioner:                  $199,806.21

                                                     Respectfully submitted,

                                                     JOYCE R. BRANDA
                                                     Acting Assistant Attorney General

                                                     RUPA BHATTACHARYYA
                                                     Director
                                                     Torts Branch, Civil Division

                                                     VINCENT J. MATANOSKI
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     MICHAEL P. MILMOE
                                                     Senior Trial Counsel
                                                     Torts Branch, Civil Division




1
 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses and future pain and suffering.


                                                 3
       Case 1:14-vv-00553-UNJ Document 16 Filed 12/16/14 Page 4 of 4



                                         s/ ANN D. MARTIN
                                         ANN D. MARTIN
                                         Senior Trial Attorney
                                         Torts Branch, Civil Division
                                         U.S. Department of Justice
                                         P.O. Box 146
                                         Benjamin Franklin Station
                                         Washington, D.C. 20044-0146
                                         Tel.: (202) 307-1815

DATED: December 16, 2014




                                     4